Case 19-43230      Doc 28-4      Filed 01/27/20 Entered 01/27/20 13:08:11           Desc Proposed
                                       Order Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  In re: Royal Transport Express, LLC                 §            Case No. 19-43230
                                                      §              (Chapter 11)
                                                      §
                                                      §


      ORDER GRANTING BMO HARRIS N.A.’S MOTION FOR RELIEF FROM
   AUTOMATIC STAY REGARDING 2020 KENWORTH WITH VIN ENDING IN 2528
                   FILED BY BMO HARRIS BANK N.A

         On ________________________, a Motion for relief from stay against the 2020

 Kenworth with VIN ending in 2528 and Waiver of 30-day hearing requirement (the "Motion") was

 filed by BMO Harris Bank, N.A (the "Movant") in the above-referenced case. The Court finds that

 the Motion was properly served pursuant to the Federal and Local Rules of Bankruptcy Procedure

 and that it contained the appropriate fourteen (14)-day negative notice language, pursuant to LBR

 4001, which directed any party opposed to the granting of the relief sought by the Motion to file a

 written response within fourteen days or the Motion would be deemed by the Court to be

 unopposed. The Court finds that no objection or other written response to the Motion has been

 timely filed by any party. Due to the failure of any party to file a timely written response, the

 allegations contained in the Motion stand unopposed and, therefore, the Court finds that good

 cause exists for the entry of the following order.

         IT IS THEREFORE ORDERED that the Motion for relief from stay against the following:

  Year    Manufacturer         Model           Description            Serial Number
  2020    KENWORTH             T680-           T-680 SERIES T680 125” 1XKYD49X1LJ372528
                               SERIES          BBC CONV CAB SBA
                                               TRACTOR 6X4




                                                 -1-
Case 19-43230      Doc 28-4     Filed 01/27/20 Entered 01/27/20 13:08:11          Desc Proposed
                                      Order Page 2 of 2



         filed by BMO Harris Bank N.A. on ______________ is hereby GRANTED so as to

 authorize Creditor to take possession and foreclose upon the property described below, recover

 attorney’s fees, and costs expended in this behalf.



        IT IS FURTHER ORDERED that, since the Motion was unopposed by any party, the

 fourteen (14)-day stay period otherwise imposed by Fed. R. Bankr. P. 4001(3) shall not be

 applicable to this Order.




                               ___________________________________________
                               Judge Presiding




                                               APPROVED AS TO FORM ONLY


                                               WONG FLEMING

                                               By: _/s/ Ammar Dadabhoy/s/
                                                    Tariq A. Zafar
                                                    Texas Bar No. 24038048
                                                    Email: tzafar@wongfleming.com
                                                    Ammar Dadabhoy (pro hac vice)
                                                    Texas Bar No. 24088812
                                                    Email: adadabhoy@wongfleming.com
                                                    77 Sugar Creek Center Blvd., Suite 401
                                                    Sugar Land, Texas 77478
                                                    Tel. (281) 340-2074
                                                    Fax. (866) 240-0629
                                                    Attorneys for BMO Harris Bank N.A.




                                                -2-
